                          UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WISCONSIN


NORTH CENTRAL STATES REGIONAL COUNCIL OF
CARPENTERS DEFINED BENEFIT PENSION FUND,
NORTH CENTRAL STATES REGIONAL COUNCIL OF
CARPENTERS HEAL TH FUND, NORTH CENTRAL
STATES REGIONAL COUNCIL OF CARPENTERS
APPRENTICESHIP & JOURNEYMAN TRAINING FUND,
LABOR MANAGEMENT COOPERATIVE TRUST FUND,
NORTH CENTRAL STATES REGIONAL COUNCIL OF
CARPENTERS INTERNATIONAL TRAINING FUND,
NORTH CENTRAL STATES REGIONAL COUNCIL OF
CARPENTERS DEFINED CONTRIBUTION PENSION
FUND, and JERRY SHEA (in his capacity as Trustee),

                            Plaintiffs,

       v.                                                      Case No. 19-cv-597

CORNERSTONE CARPENTRY CONTRACTORS, INC.

                            Defendant.


                     ORDER AND ENTRY OF INJUNCTIVE RELIEF


       On Plaintiffs' motion for injunctive relief in the above-captioned matter, the court

orders as follows:

       1.     Defendant, Cornerstone Carpentry Contractors, Inc. has failed to plead or

otherwise defend as provided by Federal Rule of Civil Procedure 55(a).

      2.      Defendant, Cornerstone Carpentry Contractors, Inc. violated the Labor-

Management Relations Act of 1947, as amended, as well as the Employee Retirement

Income Security Act of 1974, as amended, and the effective collective bargaining

agreements by failing to pay fringe benefit contributions on behalf of its employees to

Plaintiff Funds and by failing to submit to an audit of the company's books and records
by Plaintiff Funds' designated representative covering the period of January 1, 2017

through the present.

        3.    Plaintiff Funds must conduct an audit of Defendant's payroll records to

liquidate its claims and proceed to judgment.

                                          ORDER

        IT IS ORDERED THAT:

        1.    That, Cornerstone Carpentry Contractors, Inc. shall submit within ten (10)

days of the date of this Order to an audit of the company's books and records by Plaintiff

Funds' designated representative covering the period June 1, 2017 through the present.

        2.    Plaintiffs may submit a motion for default judgment within thirty (30) days of

completion of the audit, at which point the court will hold a hearing on the motion and, as

appropriate, enter judgment in favor of Plaintiffs to include all contributions, interest and

liquidated damages due to Plaintiffs as reported by the auditor, along with Plaintiffs' costs

and attorney's fees.

        3.    In the absence of a motion for default judgment or request for further relief,

the court shall hold a telephone status conference on      f:g hv:uaru\ }0:: ,20~
at   l\~ 00 cl-~•
        Entered this   M   day of   Qe,.m h~v ,2019.




                                             2
